Case: 16-50977       Document: 00514050043        Page: 1    Date Filed: 06/27/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fif h Circuit
                                      No. 16-50977                                 FILED
                                                                               June 27, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk

                                                 Plaintiff-Appellee

v.

JOHN HENRY SPIVEY, JR.,

                                                 Defendant-Appellant


                    Appeals from the United States District Court
                          for the Western District of Texas
                               USDC No. 5:13-CV-478
                              USDC No. 5:09-CR-558-4


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
           John Henry Spivey, Jr., federal prisoner # 10158-002, requests leave to
appeal in forma pauperis (IFP) from the district court’s denial of his motion to
“revive” a prior appeal. Spivey’s motion was “unauthorized and without a
jurisdictional basis.” See United States v. Early, 27 F.3d 140, 141 (5th Cir.
1994). His appeal from the denial of this motion is frivolous. See Howard v.
King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because Spivey’s appeal fails to
present a nonfrivolous issue, his motion for IFP is DENIED. See Baugh v.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-50977    Document: 00514050043      Page: 2   Date Filed: 06/27/2017


                                  No. 16-50977

Taylor, 117 F.3d 197, 202 & n.24 (5th Cir. 1997). The appeal is DISMISSED
as frivolous. 5TH CIR. R. 42.2.




                                       2